                Case 08-13141-BLS      Doc 14659      Filed 03/03/20      Page 1 of 35




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


    In re:                                              Chapter 11
    TRIBUNE MEDIA COMPANY, et al.,                      Case No. 08-13141 (BLS)
    Debtors.                                            Re: Docket Nos. 3796, 11792




                                           OPINION 1

I.           INTRODUCTION

             Herman Melville’s Moby Dick is often held up as the greatest American novel.

Grueling and esoteric, it follows a crew of sailors striking out on the seas, resisting

illness and starvation to mete out a living in the dramatic backdrop of an untamed

and hostile wilderness. At its center is the enigmatic Captain Ahab. Famously, Ahab

leads his crew on an obsessive pursuit of an unnamed evil, embodied in a white whale,

with the hope to ultimately “wreak [his] hate” upon the animal. Depending on the

interpretation of the reader, Melville’s account of Ahab could be seen as an exultation

or an indictment of an individual’s single-mindedness.

             Mr. Robert Henke is not Captain Ahab. He was, however, the subject of an

article that appeared in the Baltimore Sun newspaper 2 in 2007 entitled “A Modern-

Day Ahab – In pursuit of geologic immortality, inventor Robert Henke has sacrificed



1 This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to Fed. R.
Bankr. P. 7052. This Court has jurisdiction to decide this claim objection pursuant to 28 U.S.C. § 157
and § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B).
2 Referred to, sometimes, herein as the “Sun.”
            Case 08-13141-BLS         Doc 14659       Filed 03/03/20     Page 2 of 35




everything: comfort, career, family.” 3 Believing the article had caused him harm, Mr.

Henke filed a defamation lawsuit against the Baltimore Sun in Maryland state court

seeking $100 million in damages. 4

       Tribune Company and its affiliates, including the Baltimore Sun, (collectively,

the “Debtors”) filed Chapter 11 petitions on December 8, 2008. Mr. Henke filed two

claims against the Debtors based on the state court defamation complaint. 5 The

Debtors objected to Mr. Henke’s claims. 6 Following a hearing before the Honorable

Kevin J. Carey, the Court sustained the Debtors’ objection to Mr. Henke’s claims and

the claims were disallowed. 7

       Mr. Henke appealed that decision to the United States District Court for the

District of Delaware. On February 15, 2019, the District Court ruled that Mr. Henke,

who represented himself pro se, did not receive adequate notice that his hearing

before Judge Carey was an evidentiary hearing on the merits and “was not afforded

a fair chance to submit evidence to support his claim.” 8 Therefore, the District Court




3 Henke Ex. 1.
4 See Docket No. 3796, attaching Mr. Henke’s original proof of claim.
5 On June 8, 2009, Mr. Henke filed proof of claim number 3697 against the Baltimore Sun in the

amount of $100 million. On April 19, 2012, Mr. Henke filed amended proof of claim number 7106,
attaching an amended state court complaint dated April 15, 2012 (the “AC”).
6 The Debtors filed an objection to claim number 3697. (Docket No. 3796). On June 11, 2012, after Mr.

Henke filed the amended claim, the Debtors filed a Supplemental Objection to Claims of Robert Henke
(Docket No. 11792). Mr. Henke filed responses to both objections. (Docket Nos. 3989, 11931). The
Debtors filed a reply in support of the supplemental objection to claim, and Mr. Henke filed a sur-
reply. (Docket Nos. 11956, 12238). The Debtors’ original objection, supplemental objection and reply
shall be referred to herein as the “Claim Objection.”
7 In re Tribune Media Co., 552 B.R. 282 (Bankr. D. Del. 2016) vacated and remanded Henke v. Tribune

Media Co., Civ. A. No. 1:16-cv-00424-RGA slip op. (D. Del. Feb. 15, 2019).
8 Docket No. 14505.


                                                 2
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20      Page 3 of 35




vacated the Bankruptcy Court order sustaining the Debtors’ objection to Mr. Henke’s

claims and remanded the matter to the Bankruptcy Court. 9

       After remand, the Bankruptcy Court held a status conference on the Claim

Objection. 10 On May 7, 2019, the Court approved a stipulated discovery schedule

signed on May 2, 2019 by Mr. Henke and counsel for the Debtors. 11 The Scheduling

Order provided that Mr. Henke could prepare and serve discovery requests (including

requests for production of documents, requests for admissions, or interrogatories),

and the Baltimore Sun would respond to those requests no later than 18 days after

receipt. 12 The Scheduling Order also set June 20, 2019 as the date for the new

evidentiary hearing on the Claim Objection. 13

       On May 14, 2019, Mr. Henke filed a document seeking, in part, to extend

discovery deadlines. 14 On May 23, 2019, the Court held an initial status conference

to discuss, among other things, Mr. Henke’s request. At the status conference, Mr.

Henke confirmed that he sent discovery requests to the Debtors and was awaiting

answers. 15 The Court advised Mr. Henke that he should be prepared to submit

“evidence in support of [his] claims . . . any documents and any information and


9 Docket No. 14505. The Chapter 11 bankruptcy case of Tribune Media Company and its affiliates was
originally assigned to Judge Kevin J. Carey. For administrative reasons regarding the announced
retirement of Judge Carey, the case was reassigned to me on May 13, 2019. Docket No. 14525.
10 See Docket Nos. 14510, 14517, and 14520.
11 Docket No. 14523 (the “Scheduling Order”).
12 Docket No. 14523, Ex. A.
13 Id.
14 Docket No. 14526. Mr. Henke’s filing contained two motions: a motion to recuse Judge Carey and a

“motion regarding conduct of debtors’ attorneys,” which sought to extend the discovery deadlines. At
the May 23, 2019 status conference, the Court noted that the motion to recuse was not granted, but
that administrative reassignment of the Tribune bankruptcy case occurred prior to Mr. Henke’s filing
of the motion. Docket No. 14535, Tr. 5/23/2019 at 4:16 – 5:4. Accordingly, Mr. Henke’s motion to recuse
was denied as moot. Id.
15 Tr. 5/23/2019 at 10:19 – 12:3; 13:16 – 15:3.


                                                  3
            Case 08-13141-BLS        Doc 14659      Filed 03/03/20     Page 4 of 35




materials” at the June 20, 2019 evidentiary hearing. 16 The Court further advised Mr.

Henke that he should arrange for any witnesses who may have relevant testimony to

appear at the hearing. 17        The Court directed the parties to confer regarding

documents to be submitted at the evidentiary hearing and the filing of any pretrial

statements so that neither side would be surprised. 18 The Court set a further status

conference for June 17, 2019 (after Mr. Henke should have received responses to the

discovery requests, but before the evidentiary hearing), to determine whether there

was a basis for adjourning the June 20, 2019 hearing date. 19

       The Court held two further status conferences on the Claim Objection to ensure

that any pre-trial discovery disputes were resolved and to ensure that the parties had

adequate time to prepare to present evidence at the hearing. 20 The Court agreed to

move the evidentiary hearing to from June 20, 2019 to July 2, 2019. On June 27,

2019, Mr. Henke sent a document entitled “Evidence for evidentiary hearing of July

2, 2019” 21 to the Debtors. The Debtors filed an Agenda with the Court prior to the

evidentiary hearing which included a copy of the Henke Evidence Document. 22

       On July 2, 2019, the Court held an evidentiary hearing on the Claim Objection.

The Debtors called one witness: the author of the article, Mr. Gadi Dechter, who

testified credibly and at length. Mr. Henke declined to cross-examine Mr. Dechter



16 Id. at 22:2 – 22:11.
17 Id.
18 Id. at 23:5 – 25:17.
19 Tr. 5/23/2019 at 15:25 – 18:12.
20 One pretrial status conference was held on June 17, 2019 (Docket Nos. 14546, 14548) and one was

held on June 27, 2019 (Docket No. 14554).
21 Hereinafter, the “Henke Evidence Document.”
22 Docket No. 14563, attachment (p).


                                                4
               Case 08-13141-BLS       Doc 14659       Filed 03/03/20      Page 5 of 35




and he did not call any witnesses of his own. 23 Mr. Henke did, however, submit boxes

of documents into evidence. 24 On August 5, 2019, the parties gave their closing

arguments on the Claim Objection via teleconference. 25 This matter is now ripe for

disposition.

           For the reasons that follow, the Court will sustain the Reorganized Debtors’

Claim Objection and disallow Mr. Henke’s claims.

     II.      FACTUAL BACKGROUND

           Mr. Henke and his wife, through their small firm called Dynamic In Situ

Geotechnical Testing, spent years developing a new earthquake engineering

geotechnical (soil) testing technology (the “Technology”), and bringing the Technology

into practice. 26 The Technology was described as:

           intended solely to advance the ability to engineer critical constructed
           facilities (for instance, highway bridges, hospitals, schools, and power
           plants) to resist earthquakes. The test provides, for soil deposits that
           may support such facilities, information on soil deformation
           characteristics that can greatly affect how facilities behave during
           earthquakes. Such information is needed in earthquake engineering
           to predict, for example, the motions of constructed facilities. 27

23 Mr. Henke repeatedly has alleged that he “no longer [has] the resources to draw on witnesses, to be
able to depose them or anything like that, whereas, I did for the 2012 hearing.” Tr. 6/27/2019 at 11:12
– 11:15. Unfortunately, the Court has no remedy for Mr. Henke’s alleged lack of financial resources.
The Court notes, however, that Mr. Henke declined to call himself or his wife, who was also present
at the evidentiary hearing, as witnesses.
24 The Court notes that Mr. Henke’s evidentiary submissions include original newspaper clippings

from the Baltimore Sun dating back to 1990, as well as handwritten personal diaries and journals,
workpapers, books and other materials (the “Henke Evidentiary Materials”). Mr. Henke gave the
Court original copies of the Henke Evidentiary Materials but did not provide copies to the Debtors. In
addition, Mr. Henke gave the Court separate typed documents that contain excerpts from his diaries
and a summary of the newspaper articles. The Debtors objected to these submissions solely on
relevance grounds. The Court overrules the Debtors’ objection and relies on Mr. Henke’s summaries.
25 Docket Nos. 14578, 14579.
26 Henke Evidence Document, ¶ 2.
27 Henke Ex. 2, attachment labeled “Document #1,” entitled “Summary of Selected Experiences of

Dynamic In Situ Geotechnical Testing with Emphasis on Academic Issues” dated August 2006, revised
November 2006 (the “Nov. 2006 Summary) at 2.

                                                  5
            Case 08-13141-BLS        Doc 14659      Filed 03/03/20    Page 6 of 35




       Mr. Henke and his wife, however, faced numerous hurdles in completing their

research and development of the Technology. In 2006, Mr. Henke was pressing

various sources for an investigation of “three decades of official and professional

misconduct” that prevented the advancement of the Technology and drove Mr. Henke,

his wife and their firm to a state of ruin. 28 Mr. Henke alleged that the misconduct

included “the possibilities of the manipulation of grant competitions, theft from

proposals, retaliation and a breakdown in safeguards.” 29

       Mr. Henke alleges that the campaign to thwart the advancement of the

Technology began with his time on the faculty at Johns Hopkins University (the

“University”) between 1985 and 1989. 30            He alleges that the University became

hostile and retaliated against him for his actions as an academic “whistleblower”

when he charged students with plagiarism and was unwilling to engage in grade

inflation. 31

       After leaving his position at the University, Mr. Henke devoted his full efforts

to his firm and the Technology. Mr. Henke avers that he, his wife and the firm made

“remarkable progress” with the Technology, paid for through government and private

support, as well as their own significant personal investment. 32              Such progress

included designing and constructing three costly prototype systems, laboratory




28 Henke Evidence Document, ¶4.
29 Henke Ex. 2, attachment Letter dated November 30, 2006 to Mr. Raymond A. Mason, p. 1.
30 Henke Evidence Document, ¶ 5.
31 Id. at ¶¶ 4, 5, 38a – 38h, Henke Ex. 8 (marked confidential).
32 Nov. 2006 Summary, at 3-4.


                                               6
            Case 08-13141-BLS        Doc 14659      Filed 03/03/20     Page 7 of 35




testing, field tests, and publishing their work in a series of articles in a leading

international journal on earthquake matters. 33

       However, as Mr. Henke submitted funding proposals to governmental

agencies, including the National Science Foundation (the “NSF”), he grew concerned

that the process was being “manipulated to insure the failures of our proposals.” 34

He alleges that his proposals were “being treated improperly,” for example, being

placed in inappropriate competitions or receiving comments by reviewers that were

“technically absurd.” 35 Suspecting bias, Mr. and Ms. Henke sued the NSF and the

National Institute of Standards and Technology (“NIST”) in the early 1990’s for

refusing to reveal the names of the peer reviewers who examined their proposals. 36

Ultimately, the lawsuits were unsuccessful. 37

       Mr. Henke also became concerned about the possibility of theft of ideas from

his proposals and he requested that the Office of the NSF’s Inspector General

investigate the matter. 38      The investigation took place over 2½ years, but the

investigator wrote in a letter dated April 1, 1996 that there was “insufficient

substance to support further inquiry.” 39 Mr. Henke questioned the results of the




33 Id.
34 Nov. 2006 Summary, at 4 – 6.
35 Id. at 5.
36 Henke Ex. 5.
37 Henke Ex. 1, ¶ 66. (“Ultimately a federal judge in Washington ruled against the Henkes in their

suit against the NSF. In May 1994, the same judge ruled in their favor on the NIST case, ordering
the agency to open its files, but that judgment was overturned on appeal.”)
38 Nov. 2006 Summary, at 7
39 Id.


                                                7
            Case 08-13141-BLS        Doc 14659     Filed 03/03/20     Page 8 of 35




investigation, and a second investigator was assigned to review the inquiry. Around

August 23, 2000, the second inquiry ended without satisfaction to Mr. Henke. 40

       Mr. Henke also found it suspicious when his long-standing relationship with

the Federal Highway Administration dissolved in May 2001 under “highly irregular

circumstances.” 41 Similar questions arose when his firm’s “good faith collaborative

arrangement” with a Japanese research institute fell apart. 42

       In 2006, Mr. Henke wrote letters seeking investigations into the perceived

irregularities he faced in obtaining government funding for his research. He wrote

to a United States senator who, at the time, was the “ranking member of the

committee charged with oversight of the Offices of the Inspectors General,” and to the

Chair of the University’s Board of Trustees. 43

       On November 30, 2006, Mr. Henke also sent a letter to the Baltimore Sun

enclosing detailed information to support his concerns. 44 Not only did he believe the

Sun could “shed light on the campaign,” 45 he also believed the Sun’s “possibly pivotal

complicity in it.” 46 Mr. Henke explains:

       Starting soon after the claimant left the University, The Sun, over
       roughly two decades (1990-2009), conspicuously published a large
       number of articles that suggest the possibility The Sun may have
       stalked him, the firm, and his family; interfered with progress on the
       technology; and protected possible architects of the campaign. . . . For
       example, the stalking articles publicized, in separate articles, a large

40 Id. at 7-8.
41 Nov. 2006 Summary, at 9.
42 Id.
43 Henke Ex. 2 (attachments).
44 Henke Ex. 2; Debtor Ex. 44.
45 Henke Evidence Document, ¶ 12. Mr. Henke defines the “campaign” as “a retaliatory alliance of

possible officials and professionals that targeted claimant and Ms. Henke in an academia-seated
whistleblower matter.” Id. at Section II.
46 Id. at ¶ 12.


                                               8
            Case 08-13141-BLS         Doc 14659      Filed 03/03/20      Page 9 of 35




       number of claimant’s students in a particular course of his; close
       friends and associates of his sons, and consultants and contractors of
       the firm. Among other things, the articles gave him the unsettling
       sense that a top-tier newspaper was hovering over him, his family and
       the firm; wanted him to know that; and wanted him to know that it
       could strike at any time it wished. Facts and reason suggest the
       University inspired the articles; the University is close to The Sun . . .
       and the initial articles coincided roughly with claimant’s leaving the
       University and publicized students of his. Truly bizarre matter that
       had a profound and permanent effect on his state of mind: moved him
       to save roughly two decades of article clippings and afflicted him with
       an irreversible and outsized sense of paranoia. 47

       Mr. Henke thought contacting the Sun would allow him to obtain information

regarding the past Sun articles, including who had suggested writing the articles.48

An editor at the Sun brought Mr. Henke’s letter to Gadi Dechter, a full-time reporter

at the Sun whose duties included reporting on matters involving higher education. 49

Mr. Dechter looked into the matter because the letter included “accusations . . . that

the Sun was involved in some kind of wrongdoing . . . or that articles published by

the Sun previously about Mr. Henke were problematic . . . [a]nd that there was some

connection to Johns Hopkins University.” 50 Mr. Dechter talked to Mr. Henke and

“found him to be an very interesting person who was articulate and had an

extraordinary story to tell.” 51 Mr. Dechter felt his area of study - - “earthquake

science” - - was something people had not heard about before; “the stakes were high,

the promise was great, . . . and the facts of his life were very dramatic.” 52




47 Henke Evidence Document, ¶ 12 (emphasis in original). See also Id. at ¶¶ 18a – 18g; Henke Ex. 3.
48 Henke Evidence Document, ¶ 6.
49 Tr. 7/2/2019 at 35:23 – 36:17; 42:15 – 43:10 (Dechter).
50 Id. at 43:23 – 44:13 (Dechter).
51 Id. at 44:14-20 (Dechter).
52 Id. at 45:17 – 46:12 (Dechter).


                                                 9
            Case 08-13141-BLS            Doc 14659        Filed 03/03/20   Page 10 of 35




        When the Sun expressed an interest in writing an article about Mr. Henke’s

experiences in developing the Technology, Mr. Henke agreed because he “felt a

sincere article might well lead to the investigation he had long sought.” 53

        The article was a substantial nine-month long effort. 54 Mr. Henke provided

the Sun with additional documents and a set of slides about the history of the

Technology. 55 Mr. Dechter interviewed Mr. Henke over the telephone and spent four

days interviewing Mr. Henke and his family in person in North Carolina. 56 Mr.

Dechter testified that he takes detailed notes during his interviews, as well as

sometimes making an audio recording of the interview which may either be

transcribed or used as backup. 57               Mr. Dechter also interviewed people at the

University who were familiar with Mr. Henke’s time there and the reasons that his

contract was not renewed. 58 Mr. Dechter also interviewed previous co-workers or

other people in the field who could discuss Mr. Henke’s character or provide

independent validation of the Technology’s promise. 59

        On October 7, 2007, the Sun published the article in its Sunday edition (the

“Article”). 60    The Article begins by lauding the Technology (or sometimes, the

“Device”) and its potential. It states:




53 Henke Evidence Document, ¶ 6.
54 Id. at ¶ 14.
55 Id. at ¶ 14; Henke Ex. 14.
56 Id. at ¶ 14.
57 Tr. 7/2/2019 at 54:6 – 55:9 (Dechter); Debtor Ex. 1 – 6.
58 Tr. 7/2/2019 at 70:5 – 71:17; 83:22 – 84:22 (Dechter).
59 Id. at 78:5 – 81:7; 84:23 – 87:9; 87:20 – 88:6. (Dechter).
60 Henke Ex. 1.


                                                     10
            Case 08-13141-BLS     Doc 14659      Filed 03/03/20   Page 11 of 35




        The product of more than $2 million and 25 years of development, the
        device might just be the holy grail of earthquake engineering: a probe
        that can accurately predict the way various soils will react in a major
        quake. It could prevent building collapses and save lives. If it works. On
        that score, the geotechnical jury is still out . . . . 61

The Article then remarks on American culture, which “valorizes the uncompromising

dreamers” and celebrates individuals who are “single-minded in their pursuit of

greatness . . . .” 62 It categorizes Mr. Henke as one of those dreamers and observes:

        Robert Henke’s monastic life is a testament to that ideal, but he is also,
        as a former boss says, a “captain Ahab of our generation,” willing to
        wreck everything—including his family—chasing a dream that has
        become an obsession. 63

The Article punctuates this description with details from Mr. Henke’s personal life,

including his daily exercise routine, his parenting style, and his marriage. It states:

        His seven-mile jogging route is not picturesque, but then, Henke runs
        for principle, not pleasure. “I’m not an exercise enthusiast,” he says. “It
        makes me feel sick.” But to abandon the morning routine at this point
        would carry too much symbolic significance for a man whose main
        accomplishment has been his refusal to quit. 64

        Concerned the boys would grow up shiftless, Henke forced them to wake
        early each day and submit to a grueling exercise regimen of running, sit-
        ups, push-ups and pull-ups. 65

        By Henke’s accounting, the probe has cost him $1 million in personal
        investment and an aborted academic career that began promisingly at
        Hopkins in 1985 and ended five years later. In 2002, he lost his
        Lutherville home. His wife and research partner, Wanda, left him soon
        afterward. 66




61 Id. at ¶¶ 4-5.
62 Id. at ¶7.
63 Id.
64 Id. at ¶¶ 17-18.
65 Id. at ¶ 72.
66 Henke Ex. 1 at ¶ 9.


                                            11
           Case 08-13141-BLS           Doc 14659     Filed 03/03/20    Page 12 of 35




The Article repeatedly emphasizes the tension between Mr. Henke’s devotion to his

family and his desire to continue working on the Device. In its discussion of Mr.

Henke’s departure from the University and his choice to dedicate himself full-time to

the Device, it says:

       Just like Columbus at the point of no return, Henke chose to stay the
       course, despite the risk to his own crew, his family. “In many ways, I
       think I was irresponsible.” But, he points out, “Columbus came out a
       winner.” 67

The Article also recounts Mr. Henke’s adolescence, meeting Ms. Henke, and the

impact of his work on his family. The Article notes that Mr. Henke had recently gone

on a job interview and was open to finding employment so long as the opportunity

“meet[s] his requirements.” 68 It discusses the lesson Mr. Henke has learned from his

experience:

       Play the system. Do what you’re told. Be average. . . . Be careful when
       you strive for high goals. . . . Diversify in life so if you do lose on one
       count, you haven’t lost it all. . . . I wish I could come up with something
       more uplifting. 69

       On October 3, 2008, Mr. Henke filed a complaint in state court against the Sun

seeking    $100     million      in   damages   based    on   claims    of   defamation   and

misrepresentation. 70 The bankruptcy petitions filed by Tribune Company and the

Sun (and other affiliates) on December 8, 2008 stayed Mr. Henke’s lawsuit. Mr.

Henke filed a proof of claim and, later, an amended proof of claim against the Debtors

based on his state court lawsuit. The Debtors objected to Mr. Henke’s claims. Judge


67 Id. at ¶ 55.
68 Id. at ¶¶ 146-148.
69 Henke Ex. 1, ¶¶ 127- 128.
70 Docket No. 3797, Exhibit A.


                                                12
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20      Page 13 of 35




Carey held a hearing on the Debtors’ objection and in 2016 issued an Opinion and

Order sustaining the Debtors’ objection and disallowing Mr. Henke’s claims. 71 Mr.

Henke appealed that decision and the District Court vacated the Opinion and Order

and remanded the matter to this Court for trial. 72


     III.   STANDARD

        The Debtors object to Mr. Henke’s claim under 11 U.S.C. § 502(b)(1), which

provides that a court will disallow a claim to the extent it is unenforceable under

applicable law. Mr. Henke, therefore, will be entitled to payment only if he has a valid

claim under the laws of Maryland. 73

        The burden of proof for a claim filed in a bankruptcy proceeding “rests on

different parties at different times.” 74 Initially, the claim holder must establish the

prima facie validity of the claim. 75 The claim objector must then produce evidence

that, “if believed, would refute at least one of the allegations that is essential to the

claim’s legal sufficiency.” 76 At that point, the burden shifts back to the claim holder

to prove the validity of the claim by a preponderance of the evidence. 77 The ultimate

burden of persuasion rests on the claimholder. Mr. Henke, as claim holder, met his



71 In re Tribune Media Co., 552 B.R. 282 (Bankr. D. Del. 2016) vacated and remanded Henke v. Tribune
Media Co., Civ. A. No. 1:16-cv-00424-RGA slip op. (D. Del. Feb. 15, 2019).
72 Docket No. 14505.
73 See In re Combustion Eng'g, Inc., 391 F.3d 190, 245 n. 66 (3d Cir.2004). (“To determine whether

claims are enforceable for bankruptcy purposes, § 502 relies upon applicable non-bankruptcy law. . . .
Ultimately, the effect of § 502 is to provide a bankruptcy trustee with the same rights and defenses to
claims as held by the debtor prior to bankruptcy.” (internal punctuation and citations omitted)).
74 In re Allegheny Int'l, Inc., 954 F.2d 167, 173 (3d Cir. 1992).
75 Id. (“[T]he claimant must allege facts sufficient to support the claim. If the averments in his filed

claim meet this standard of sufficiency, it is “prima facie” valid.”).
76 Id.
77 Id. at 174.


                                                  13
              Case 08-13141-BLS          Doc 14659        Filed 03/03/20       Page 14 of 35




initial burden when he filed his proof of claim. But the Debtors have adequately

rebutted the validity of his claim in the Claim Objection. 78                   The burden now shifts

back to the claimant, and Mr. Henke must prove his defamation claim by a

preponderance of the evidence.

     IV.      THE PARTIES’ POSITIONS

           Mr. Henke alleges claims of defamation and misrepresentation against the

Sun. He argues the Article contains statements that are defamatory, falsehoods, or

omit crucial facts.           Mr. Henke also alleges that the Sun made numerous

misrepresentations which induced him to agree to the Article. At trial, Mr. Henke

also alleged that the Sun stalked him and published articles that contained messages

meant to intimidate him and his family.

           In reply, the Debtors argue that Mr. Henke has not fulfilled any of the elements

for defamation, much less all of them. They also argue that the Sun did not make any

misrepresentations to Mr. Henke and that other articles which Mr. Henke purported

as showing stalking or intimidation of him or his family were simply coincidences.




78 Docket Nos. 3796, 11792, 11956, and 14556. “In practice, the objector must produce evidence which,
if believed, would refute at least one of the allegations that is essential to the claim’s legal sufficiency.”
Allegheny, 954 F.2d at 173-74.

                                                     14
             Case 08-13141-BLS        Doc 14659       Filed 03/03/20    Page 15 of 35




     V.      ANALYSIS

          A. Defamation

          Mr. Henke separated his eleven defamation claims into four categories:

     Category                    Count                            Disputed Content
 I. Theme               1. Defamation through              Mr. Henke posits that the overall
                        Theme                              tone and theme of the Article
                                                           suggest he is reckless, eccentric,
                                                           and obsessed

 II. Material           2. Falsification of Tenure         The Article omits Mr. Henke’s
 Concealments           at the University                  plagiarism accusations

                        3. Concealment of                  The Article does not discuss the
                        Possibility of Retaliation         Henkes’ belief that federal
                                                           agencies were biased, and that
                                                           the University had sabotaged
                                                           their professional relationships

 III. Personal          4. Falsification of Air Force The Article states Henke
 Attacks                Discharge                     withdrew from the air force
                                                      through a self-initiated
                                                      elimination

                        5. Defamation Regarding            The Article contains a quote in
                        Profanity                          which Henke’s son—quoting his
                                                           father—uses profanity 79

                        6. Falsification of                The Article states that Mr.
                        Parenting                          Henke did not permit his sons to
                                                           watch movies and TV and
                                                           restricted the types of books they
                                                           read; Article states he would let
                                                           his family suffer for the Device




79Mr. Henke does not dispute the accuracy of the quote as made by his son. Rather, he argues that his
son misquoted him. Mr. Henke argues he would never use profanity.

                                                 15
           Case 08-13141-BLS         Doc 14659       Filed 03/03/20    Page 16 of 35




 IV. Falsification     7. Falsification of Promise        The Article omits field test
 Regarding             of Technology                      results and a report from 1986
 Technology                                               that suggested the Device had
                                                          promise; it also states that
                                                          Henke’s main accomplishment
                                                          has been his refusal to quit

                       8. Falsification of Sincerity      The Article states that following
                       of Undertaking                     a major earthquake in 1989, the
                                                          Henkes’ believed the Device
                                                          would be in high demand 80

                       9. Falsification of                The Article states that soil
                       Professionalism                    testing devices are complex and
                                                          are generally not suited to being
                                                          developed in a residential
                                                          basement

                       10. Falsification of               The Article omits details about
                       Japanese Collaboration             the Henkes’ collaboration with
                                                          the Geo-Research Institute of
                                                          Japan

                       11. Falsification of Risk of       The Article incorrectly implies
                       Undertaking                        that Mr. Henke proceeded with a
                                                          substantially risky venture,
                                                          thereby knowingly endangering
                                                          his family.


       Under Maryland law, Mr. Henke must prove four elements to establish a

defamation claim: (1) the Sun made a defamatory statement to a third person, (2) the

statement was false, (3) the Sun was legally at fault in making the statement, and

(4) Mr. Henke thereby suffered harm. 81 The standard of fault that the Court must

apply to a defamation claim varies depending on whether the plaintiff (here, Mr.


80 Mr. Henke does not dispute that there was a major earthquake that made the Device particularly
relevant. He asserts that the Article implies that he wanted to profit off a disaster.
81 Norman v. Borison, 418 Md. 630, 645 n.10, 17 A.3d 697, 705 (Md. 2011) (quoting Offen v. Brenner,

402 Md. 191, 198-99, 935 A.2d 719, 723-24 (Md. 2007)).

                                                16
            Case 08-13141-BLS         Doc 14659       Filed 03/03/20     Page 17 of 35




Henke) is a public figure or a private individual. If a plaintiff is a public figure, then

he must meet a higher standard of fault and show that the defendant published the

defamatory statement with “actual malice.” 82 Otherwise, the plaintiff only needs to

show that the defendant negligently made the defamatory statements.

       The Debtors argue that Mr. Henke should be considered a limited purpose

public figure. 83 Courts have recognized this subset of public figures to include

individuals who, “although they are not well known throughout the country or on

every issue, are nonetheless sufficiently involved in one particular arena to qualify

as public figures for that purpose.” 84 The Third Circuit relies on a two-part inquiry

to determine whether someone is a limited purpose public figure: “(1) whether the

alleged defamation involves a public controversy, and (2) the nature and extent of the

plaintiff’s involvement in that controversy.” 85

       The Debtors claim that the Mr. Henke has “long sought to influence the

resolution of the controversies discussed in the Article,” which controversies include

“official and professional” efforts to thwart the development of his Technology and

the broader problem of corruption in the federal grant reviewing process. 86 The

Debtors assert that Mr. Henke became involved in these controversies voluntarily by

filing lawsuits against agencies that denied his grant applications (which were

reported in multiple press outlets at the time), and approaching the Sun, hoping that




82 New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964).
83 D.I. 14556 (“Debtors’ Supp. Mem.”).
84 Schiavone Const. Co. v. Time, Inc., 847 F.2d 1069, 1077 (3d Cir. 1988).
85 McDowell v. Paiewonsky, 769 F.2d 942, 948 (3d Cir. 1985) (citations omitted).
86 Debtors’ Supp. Mem. at 10-11.


                                                 17
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20      Page 18 of 35




the newspaper would investigate the misconduct that, he claims, led to his

professional difficulties. 87 The Debtors point out that, in addition to contacting the

Sun, Mr. Henke contacted the Office of the National Science Foundation’s Inspector

General, the University, and selected politicians in hopes of starting an

investigation. 88 The Debtors contend that affirmatively seeking media attention “is a

quintessential indicator of public figure status”            89   and argue that he is a limited

purpose public figure in connection with the controversies raised in the Article.

        If Mr. Henke is a limited purpose public figure, then he must prove that the

Article published false statements about him with “actual malice,” that is, with

knowledge that the statements are false or with reckless disregard of whether they

are false or not. 90 If Mr. Henke is not a limited purpose public figure, he need only

prove that the Sun acted negligently in publishing the false statements. 91 The Court

declines to decide this issue. Even if the more lenient negligence standard is applied

in this case, Mr. Henke has not proven his defamation claims.

        1. Defamatory Statements Made to a Third Person that are False

        A defamatory statement is one which “tends to expose a person to public scorn,

hatred, contempt or ridicule, thereby discouraging others in the community from




87 Id. at 11-12.
88 Id. at 12.
89 Id. (citing Wells v. Liddy, 186 F.3d 505, 537 (4th Cir. 1999) (noting the distinction between one who

simply responds to a press request for information and one who actively seeks out the press).
90 Schiavone, 847 F.2d at 1076 (citing New York Times Co. v. Sullivan, 376 U.S. 254, 279-80, 84 S. Ct.

710, 726, 11 L.Ed.2d 686 (1964)). See also Schiavone, 847 F.2d at 1076-1079.
91 Watkins v. Washington Post, Case No. PWG-17-818, 2018 WL 805394, *4 n. 5 (D. Md. Feb. 9, 2018);

Jacron Sales Co., Inc. v. Sindorf, 276 Md. 580, 596-97, 350 A.2d 688 (Md. 1976) overruled on other
grounds by Le Marc’s Mgmt. Corp. v. Valentin, 349 Md. 645, 651, 709 A.2d 1222, 1225 (Md. 1998).

                                                  18
            Case 08-13141-BLS         Doc 14659       Filed 03/03/20     Page 19 of 35




having a good opinion of, or associating with, that person.” 92 “To determine whether

a publication is defamatory, a question of law for the court, the publication must be

read as a whole: ‘[W]ords have different meanings depending on the context in which

they are used and a meaning not warranted by the whole publication should not be

imputed.’” 93

       “[A] ‘false’ statement is one ‘that is not substantially correct.’” 94 “The plaintiff

carries the burden to prove falsity.” 95

                a. Theme

       The first category of Mr. Henke’s defamation claim is based on the Article’s

theme. He argues that the “prominent theme of the article represents claimant as a

delusional, unaccomplished eccentric who willingly destroyed his family in a reckless

quest for scientific glory.” 96 Mr. Henke argues the Article’s tone and theme imply

that he is unprofessional. He asserts the theme is reinforced through bold-face

headings and various statements scattered throughout the Article, including:

       In pursuit of geologic immortality, inventor Robert Henke has sacrificed
       everything: comfort, career, family. 97

       Obsession comes at a high cost. 98




92 Norman, 418 Md. at 645 n.10.
93 Piscatelli v. Van Smith, 424 Md. 294, 306, 35 A.3d 1140, 1147 (Md. 2012) (quoting Chesapeake Publ’g
Corp. v. Williams, 339 Md. 285, 295, 661 A.2d 1169, 1174 (Md. 1995)).
94 Piscatelli, 424 Md. at 306, 35 A.3d at 1147 (quoting Batson v. Shiflett, 325 Md. 684, 726, 602 A.2d

1191, 1213 (Md. 1992)).
95 Id.
96 Henke Evidence Document, ¶ 30.
97 Henke Ex. 1, at 1.
98 This statement appears as a heading in bold type on page 2 of the Article. Henke Evidence

Document, ¶ 31.

                                                 19
            Case 08-13141-BLS          Doc 14659        Filed 03/03/20     Page 20 of 35




        [H]e is also, as a former boss says, a ‘Captain Ahab of his generation,’
        willing to wreck everything—including his family—chasing a dream
        that has become an obsession. 99

        It was his boss at Exxon, Jack Templeton, who likens him to Herman
        Melville's Captain Ahab because of his messianic pursuit of his
        invention. 100

        Mr. Henke argues that these statements are clearly untrue. For example, he

claims that he kept working on the Technology, not due to some obsession or quest

for “geologic immortality,” but because he faced difficult circumstances after he left

the University, and he and his wife already had invested heavily in the Technology,

which they had been developing for six years. 101 He further argues that Mr. Dechter

should not have placed much weight on Dr. Templeton’s statements since he had not

been in contact with Dr. Templeton since 1984. 102

        The Court finds that the Article does not portray Mr. Henke as unprofessional,

reckless or deluded. But even assuming the Article could be read as such, the Article’s

theme is a protected opinion. 103 Maryland law recognizes the fair comment privilege,

which provides that “a newspaper, like any member of the community may, without


99 Henke Ex. 1, ¶ 7.
100 Id. ¶ 33. The Court notes some of these statements are quotes from Mr. Templeton, and therefore
could not be attributed to the Sun. Mr. Dechter testified credibly that Mr. Templeton had in fact made
those statements and Mr. Henke did not rebut his testimony. Mr. Dechter’s notes from his conversation
with Mr. Templeton also support the accuracy of the quotes. Debtors’ Exhibit 19.
101 Henke Evidence Document, ¶ 32.
102 Henke Evidence Document, ¶ 35.
103 “The principle that opinions based on disclosed facts are protected is well established.” Agora, Inc.

v. Axxess, Inc., 90 F.Supp.2d 697, 704 (D. Md. 2000) (citations omitted). The following example is
commonly used to illustrate the line between actionable and protected statements of opinion: “[U]nlike
the statement, ‘In my opinion Mayor Jones is a liar,’ the statement, ‘In my opinion Mayor Jones shows
his abysmal ignorance by accepting the teachings of Marx and Lenin,’ would not be actionable.” Agora,
90 F.Supp.2d at 704 (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 20, 110 S.Ct. 2695, 111
L.Ed. 2d 1 (1990)). The distinction between opinion and fact is a matter of law. Biospherics, Inc. v.
Forbes, Inc., 989 F.Supp. 748, 751 n. 3 (D. Md. 1997) (citation omitted) aff’d 151 F.3d 180 (4th Cir.
1998).

                                                   20
            Case 08-13141-BLS           Doc 14659       Filed 03/03/20      Page 21 of 35




liability, honestly express a fair and reasonable opinion or comment on matters of

legitimate public interest.” 104 The fair comment privilege applies to public figures as

well as to private figures. 105

        The fair comment doctrine protects an opinion only when “the facts on which

it is based are truly stated or privileged or otherwise known . . . .” 106 For instance, if

a newspaper publishes “[d]erogatory opinions based on false and defamatory or

undisclosed facts,” then those statements would not be protected. 107                               But,

“[d]erogatory opinions based on non-defamatory facts, true facts, privileged facts, or

facts assumed mutually by the opinion-maker and the recipient are privileged.” 108

        When evaluating a statement, the “primary emphasis [is placed] on

verifiability of the statement” and a court should “examine the statement’s language

and context to determine if it could interpreted as asserting a fact.” 109 Here, the

context and content of the Article’s theme clearly reflect the author’s opinion.

References to Captain Ahab, as well as descriptions of Mr. Henke’s efforts as

“obsessive” or in pursuit of “geologic immorality” are subjective statements that are

consistent with the “rhetorical hyperbole and imaginative expression” that “’negate


104 Piscatelli, 424 Md. at 314, 35 A.3d at 1152 (quoting A.S. Abell Co. v. Kirby, 227 Md. 267, 272, 176
A.2d 340, 342 (Md. 1961)). In balancing the issue of whether the Article discusses a matter that is a
legitimate public interest versus a disclosure of private facts about the plaintiff, I note that Mr. Henke
approached the Sun about reporting on his circumstances and cooperated by providing the information
underlying the Article, even though Mr. Henke’s intent was to start an investigation into roadblocks
to his success with the Technology, rather than an article that chronicled his lack of success through
the years.
105 Id. at 314 n. 4 (citations omitted).
106 Id. at 315 (quoting Kirby, 227 Md. at 279-80).
107 Id. at 316 (citations omitted). “Though a statement of opinion is not immune from suit, a statement

is not actionable unless it asserts a provably false fact or factual connotation.” Agora, 90 F.Supp.2d
at 702 (citations omitted).
108 Piscatelli, 424 Md. at 316 (citations omitted).
109 Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 184 (4th Cir. 1998) (citations omitted).


                                                   21
            Case 08-13141-BLS         Doc 14659       Filed 03/03/20     Page 22 of 35




the impression that the writing is stating fact.’” 110 Such statements are not meant to

be verifiable facts. Further, to support this opinion, the Article includes numerous

facts and quotations drawn from Mr. Dechter’s interviews with Mr. Henke, his family

and people who knew his work. There is no evidence that the underlying facts are

false. Readers can draw their own conclusions (and form their own opinion) about

those facts. Accordingly, the Court concludes that the evidence does not support a

finding that the Article’s theme is defamatory or false.

               b. Material Concealments

       Mr. Henke’s defamation claims assert that the Article materially conceals “the

possibility that he, Ms. Henke, and their firm and family had fallen victim to [a]

campaign that targeted them with official and professional misconduct.” 111 Mr.

Henke claims the Article omitted important details about the University’s retaliation

against him for his accusations of plagiarism and grade inflation. He further argues

that the Article conceals material facts suggesting that government grant

competitions were corrupted to ensure the proposals submitted by Mr. and Ms. Henke

would fail. 112

       For defamation purposes, a “false statement is one that is not substantially

correct . . . [M]inor inaccuracies do not amount to falsity so long as the substance, the

gist, the sting of the libelous charge be justified.” 113 Omitting material facts, however,



110 Agora, 90 F.Supp.2d at 703 (quoting Biospherics, 151 F.3d at 184).
111 Henke Evidence Document, ¶ 36 (emphasis in original).
112 Henke Evidence Document, ¶¶ 44-48.
113 Batson v. Shiflett, 325 Md. 684, 726, 602 A.2d 1191, 1212 (Md. 1992) (quoting Masson v. New Yorker

Magazine, Inc., 501 U.S. 496, 517, 111 S.Ct. 2419, 115 L.Ed.2d 447 (1991) (internal quotation marks
omitted)). “Put another way, the statement is not considered false unless it ‘would have a different

                                                 22
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20     Page 23 of 35




may lead to liability because that “can render an account just as false as an outright

misstatement . . . [T]he literal truth of each individual statement is not a defense in

such cases.” 114    But omitting facts favorable to the plaintiff does not automatically

render a statement false:

       [T]he First Amendment prohibits a rule that holds a media defendant
       liable for broadcasting truthful statements and actions because it
       failed to include additional facts which might have cast plaintiff in a
       more favorable or balanced light. Thus, as long as the matter published
       is substantially true, the defendant is constitutionally protected from
       liability [based on falsity], regardless of its decision to omit facts that
       may place the plaintiff under less harsh public scrutiny. 115

       Mr. Henke has not proven that the Article conceals material facts, thereby

making its contents false. The Article does not omit facts related to Mr. Henke’s

claims about the campaign against him, his wife, their Company and the Technology:

               [F]ederal grant dollars that had flowed in regularly during his
               first three years at [the University] suddenly slowed to a trickle.

               Convinced that grant-application rejections were linked to
               personal animus within his department, Henke began filing
               formal objections with the National Science Foundation—an
               impolitic move that would foreshadow later lawsuits against the
               federal hand that feeds. 116


effect on the mind of the reader from that which the pleaded truth would have produced.” Masson,
501 U.S. at 517 (citations omitted).
114 Brokers' Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1108 n.28 (10th Cir. 2017),

(quoting Turner v. KTRK Television, Inc., 38 S.W.3d 103, 115 (Tex. 2000)).
115 Brokers’ Choice, 861 F.3d at 1108 (internal citations and punctuation omitted).
116 Henke Ex. 1, ¶¶ 46-47. Mr. Henke takes issue with statements in the Article suggesting that the

grant funds slowed because he began filing formal objections with the National Science Foundation
while he was still employed with the University. Henke Ex. 1, ¶¶ 46- 48. However, he points out that
he did not file objections with the NSF while at the University and, further, that his suspicions about
an unfair or “rigged” review process for his grant proposals did not arise until after he had left the
University. Henke Evidence Document, ¶¶ 40-41. He asserts that these statements suggest that he
rashly provoked the NSF while at the University. Id. Mr. Henke’s journal entry on October 5, 2007
mentioned his conversation with Mr. Dechter in which he stated that he had written to NSF in 1986
about changing a bureaucratic deadline for submissions, which Mr. Henke did not think was a “major
issue.” Henke Ex. 7 at 56. Mr. Henke’s arguments about timing issues amount to minor inaccuracies

                                                  23
           Case 08-13141-BLS         Doc 14659      Filed 03/03/20    Page 24 of 35




               By 1994, Robert and Wanda were convinced that their difficulty
               in winning grants was not because they had bitten off more
               science than any two people could chew – but because the fruits
               of their labor were being poisoned by rivals. 117

Mr. Henke originally approached the Sun to investigate the University and the Sun

in hopes of uncovering direct evidence of the alleged campaign.                  Without such

evidence, the Sun could not include as many details about the alleged campaign as

Mr. Henke would have liked.

       Mr. Henke also argues that the Article falsely represents the reasons he left

the University by asserting that the Technology “cost him . . . an aborted academic

career,” 118 that he lost the University job “for failing to publish a single research

paper in five years,” 119 and that he “ignored the publish-or-perish warning.” 120 Mr.

Henke claims the Article omits the important facts surrounding his departure from

the University: that is, his “whistle-blower” allegations of plagiarism and grade

inflation. 121 However, Mr. Dechter testified that Mr. Henke did not have proof to

support his allegations. 122 The Article’s discussion about Mr. Henke ignoring the

“publish-or-perish” warning is based on quotes from University officials interviewed

by Mr. Dechter. 123




while the Article captures Mr. Henke’s theory that his proposals were targeted unfairly. The Court
does not agree that such minor inaccuracies render the Article false.
117 Henke Ex. 1, ¶ 64.
118 Henke Ex. 1, ¶ 9.
119 Id. at ¶ 24.
120 Id. at ¶ 45. See also Henke Evidence Document, ¶¶ 38, 38a – 38j, 39.
121 Id. See also Henke Ex. 8 (marked confidential).
122 Tr. 7/2/2019 at 69:9 – 71:17 (Dechter).
123 Henke Ex. 1, ¶¶43-45.


                                               24
           Case 08-13141-BLS          Doc 14659       Filed 03/03/20    Page 25 of 35




       The Court concludes that Mr. Henke has not proven that the Article is false

because it omits additional facts that might cast him in a more favorable light. The

excluded details either are not well-documented or are not material enough to change

the tenor or meaning of the Article. Although the Article did not include all facts

requested by Mr. Henke, the omission does not run afoul of Maryland law. 124

               c. Personal Attacks

       In the Amended Complaint, Mr. Henke alleges that the Article defames him

through “direct personal attacks,” including, that the Sun (i) falsely represented his

“discharge from the Air Force as less than honorable,” 125 (ii) falsely represented him

as profane, 126 and (iii) falsely represented his parenting intentions and practices. 127

In support of his argument, Mr. Henke cites to the following paragraphs of the Article:

       After finally graduating with a mechanical engineering degree from
       N.C. State, Henke signed up for an Air Force officer’s training course.
       Just two months later, Henke had arranged for a “self-initiated
       elimination” and was back in North Carolina. 128

       While the young Robert [Henke] had found social refuge in clowning and
       cartoons, he rarely permitted his sons to traffic in popular culture. No
       movies, no video games, no television save the occasional videotaped
       History Channel documentary. Even books were suspect. 129

       Michael, who maintains a deep love for his father, recalls having to read
       books in secret. “It was crazy,” he says. “It was unbelievable, especially
       from someone as intelligent as my father, who reads a lot.” 130

124 Rather than a true disagreement over the substance of the facts, it appears that the heart of Mr.
Henke’s dispute is that the Sun failed to publish an article that aired his grievances against the
University and the Sun. The Sun had no legal duty to publish such an article, and Mr. Henke has no
right to demand one. There is a disagreement on opinion, not distortion of the truth.
125 AC ¶ 57
126 AC ¶ 60
127 AC ¶ 62
128 Henke Ex. 1, ¶ 98; AC ¶ 57.
129 Henke Ex. 1, ¶ 69; AC ¶ 64-66.
130 Henke Ex. 1, ¶ 71; AC ¶ 69.


                                                 25
           Case 08-13141-BLS          Doc 14659       Filed 03/03/20    Page 26 of 35




       “When you grow up without religion, someone must supplant God,”
       Michael says. “And my father became that for me and ... I could not help
       but fear his wrath,” he says. 131

       “My father said, ‘F_____ furniture, I'll put a whole bunch of boxes
       together and make a couch.’” 132

Mr. Henke disputes the truth of these assertions and argues that the statements

defamed him.

       The Court disagrees that the Article’s descriptions of Mr. Henke’s parenting

style are the sort of statements that would expose him to public contempt or ridicule.

The Court does not doubt that Mr. Henke is a loving parent and does not find that

the statements in the Article would discourage other people from associating or

dealing with him.         Many parents monitor and restrict their children’s media

consumption. In the Amended Complaint, Mr. Henke includes additional facts to

rebut the truth of the statements, 133 but as discussed above, omission of Mr. Henke’s

preferred facts does not render the statements false. Further, the Court rejects Mr.

Henke’s argument that the Article’s statements imply a “hidden meaning” or compare

Mr. Henke’s actions to a “Nazi mindset” of book-burning. 134

       Moreover, neither the Article’s brief discussion of his “self-initiated

elimination” from a military training program nor his son’s quote attributing swear

words to Mr. Henke are statements that would cause Mr. Henke to lose standing in


131 Henke Ex. 1, ¶ 69; AC ¶69.
132 Henke Ex. 1, ¶ 23; AC ¶ 60.
133 In his Amended Complaint, he states (for example) that his children watched movies every week

as a family (¶ 65), he read books with his sons (¶ 66), and his family engaged in many activities of
popular culture, including trips to Disney World, youth sports, major sporting events, plays, museums
and the beach (¶ 64).
134 Henke Evidence Document, ¶ 68d.


                                                 26
            Case 08-13141-BLS     Doc 14659    Filed 03/03/20   Page 27 of 35




the community or otherwise meet the standard for defamation. Mr. Henke has not

proven that the Article’s reporting on these matters is false or that Mr. Dechter

misquoted his son. The Court does not conclude that the Article’s statements on these

issues are defamatory or false.

               d. Falsification Regarding Technology

       Mr. Henke also asserts that the article “falsely represent[s] the technology as

unpromising and the undertaking as unproductive and so [falsely represents Henke]

as delusional and unaccomplished.” 135 He also claims that the Article describes him

as “unprofessional” and “greed-driven,” 136 and belittles the Technology as “basement

development.” 137 He also notes that the Article omits positive information about the

Technology, for example, optimistic reports about the Technology in 1986 by the

National Institute of Standards and Technology, 138 and successful field tests with

support from the Federal Highway Administration. 139

       The Court disagrees with Mr. Henke’s assessment. The Article does not attack

his qualifications and does not offer a conclusion on the Technology’s value. Mr.

Henke’s Amended Complaint cites to words and phrases out of context of the overall

Article. One could also easily state that the Article exalts Mr. Henke and the Device,

comparing him to the celebrated mathematician John Nash 140 and commenting that

the Device “ought to grab the world’s attention.” 141 The overall gist of the Article is


135 AC ¶ 72
136 AC ¶ 79
137 AC ¶ 73.
138 AC ¶ 74.
139 AC ¶ 76.
140 Henke Ex. 1, ¶13.
141 Id. ¶ 2.


                                          27
             Case 08-13141-BLS         Doc 14659       Filed 03/03/20      Page 28 of 35




a story about Mr. Henke’s relentless determination and willpower to complete his

quest to develop a device that “could prevent building collapses and save lives. If it

works.” 142 The omission of Mr. Henke’s preferred facts is not actionable unless the

omission creates a falsity. 143 The Court does not agree that the Article falsifies the

value, promise or sincerity of the Technology. The Court concludes that Mr. Henke

has not proven that the Article is defamatory or false in its discussion of the

Technology.

        2. Negligence

        As discussed above, for purposes of this Opinion, the Court considers Mr.

Henke a private individual. Mr. Henke, therefore, must show by a preponderance of

the evidence that the Sun (1) knew the Article’s statements were false, (2) acted in

reckless disregard to the truth, or (3) acted negligently in failing to ascertain the

truth. 144

        The Court again observes that Mr. Henke has not shown that any of the

statements in the Article are false. But even assuming, without deciding, that he

had, Mr. Henke also failed to show that the Sun acted negligently. The Court heard

testimony from Mr. Dechter and admitted into evidence the notes that he took during

his interviews. 145 Mr. Dechter testified about the editorial process used for this



142 Henke Ex. 1, ¶¶ 4-5.
143 Brokers’ Choice, 861 F.3d at 1108. See n. 114-15, supra.
144 Jacron Sales, 276 Md. at 597, 350 A.2d at 698 (1976).
145 Tr. 7/2/2019 at 56:15 – 57:17 (Dechter). Mr. Dechter testified that sometimes he recorded his

interviews with Mr. Henke, his family and others, but he also testified that the Sun had no official
retention policy. Tr. 7/2/219 at 54:19 – 56:14. Usually, he kept recordings while he was working on a
project. Id. Consistent with his usual practice, he had long ago disposed of the recordings of the
interviews for the Article. Id. In the pre-trial conferences and his closing statement, Mr. Henke argued

                                                  28
            Case 08-13141-BLS         Doc 14659       Filed 03/03/20     Page 29 of 35




Article, the purpose of which includes ensuring its accuracy before publication. 146 He

also testified that, when possible, he investigated allegations and facts that he had

collected in the interviews from other sources. 147               Mr. Dechter’s written notes

faithfully reflect the Article’s contents and his testimony at trial was credible and

sincere. 148

       In addition, Mr. Henke’s journal entries largely support Mr. Dechter’s

testimony and verify that Mr. Dechter called him to check facts. 149 The record reflects

that Mr. Dechter followed journalistic standards and confirmed the Article’s contents

before it went to print. Mr. Henke did not submit any evidence of negligence, and the

record reflects that the Sun was diligent in verifying the contents of the Article before

it went to print. The Court rejects Mr. Henke’s claim that the Sun acted negligently.

       3. Harm

       Mr. Henke alleges that the Article has caused him and his family countless

harms and has led to their financial ruin. 150 He seeks redress of $100 million. 151

Under Maryland law, “[i]t is the general rule that one may recover only those

damages that are affirmatively proved with reasonable certainty to have resulted as




that this destruction of evidence proves that the Sun acted with actual malice. The Court disagrees
and does not find that there was any deliberate spoliation of evidence.
146 Tr. 7/2/2019 at 59:6 – 61:4 (Dechter).
147 Id. at 70:5 – 72:11 (investigated University claims); 75:2 – 76:9 (investigated military service).
148 Debtors’ exhibits 1-8, 10-25, 27, 31-32, 34-36, 38-43.
149 In Journal Entry dated July 19, 2007, for instance, Mr. Dechter had asked whether he had papers

showing that he received an honorable discharge and Mr. Henke recorded in his journal that he didn’t
know if he had papers, but Mr. Henke asked Mr. Dechter to check records. Henke Ex. 7 at 53. In
addition, in his journal entry on October 5, 2007, Mr. Henke recorded in his journal that Mr. Dechter
called him to check facts. Henke Exhibit 7.
150 AC ¶¶ 126 - 135.
151 AC ¶ 136.


                                                 29
             Case 08-13141-BLS        Doc 14659       Filed 03/03/20    Page 30 of 35




the natural, proximate and direct effect of the injury.” 152 Put simply, Mr. Henke needs

to prove that the Article is the root of his injuries.

       Mr. Henke has not shown that the Article caused the harms that he has

suffered. According to his own account of the facts in the Amended Complaint, many

injuries befell him and his family before the Article was published. 153 In the Amended

Complaint, Mr. Henke claims that the Article exacerbated his problems, including:

       (1)     “Harm to reputation” –Mr. Henke refers to a letter to editor
               stating “I was sad after reading the story of Robert Henke and
               his soil probe. . . .Here’s a gifted man whose brilliance is
               overshadowed by his selfishness. . . . It’s too bad that Mr. Henke’s
               legacy will be a shattered dysfunctional family.” 154

       (2)     “Denied Justice and Redress” –Mr. Henke asserts that the
               Article prevents him from drawing any “interest into
               investigating his circumstances, in hopes of restoring well-being
               to his family.” 155

       (3)     “Denied Professional Prospects” –Mr. Henke claims the Article
               deprived him of employment prospects including a job with the
               Nuclear Regulatory Commission, editing a journal manuscript or
               a future in academia. 156

       (4)     “Deteriorating Financial State” – Mr. Henke claims that
               depriving him of professional prospects contributed to his
               deteriorating financial state. 157

       (5)     “Compromised Social Standing” – Mr. Henke asserts that the
               Article irreversibly deprived him of social standing so that he
               could “never again live comfortably in the state of Maryland,
               where he had hoped to return.” 158

152 SG Homes Assoc., L.P. v. Marinucci, 718 F.3d 327, 336 (4th Cir. 2013) (quoting Empire Realty Co.,
Inc. v. Fleisher, 269 Md. 278, 305 A.2d 144, 147 (1973).
153 AC ¶ 9. (“When he approached The Sun during 2006, plaintiff, the firm, and his family had already

suffered much harm, he believes, as a direct or indirect result of the misconduct.”).
154 AC ¶ 126.
155 AC ¶ 128.
156 AC ¶¶ 129 – 130.
157 AC ¶ 131.
158 AC ¶ 132.


                                                 30
             Case 08-13141-BLS         Doc 14659       Filed 03/03/20      Page 31 of 35




       (6)     “Distraction” – Mr. Henke claims that “[t]he [A]rticle and its
               aftermath have distracted plaintiff greatly from his family and
               other matters.” Self-representation in the bankruptcy court and
               circuit court litigation has been “particularly consuming.” 159

       (7)     “Emotional Distress” – Mr. Henke asserts that the Article caused
               him emotional distress and invaded his privacy. 160

       (8)     “Harm in Relation to Possible Interference with Search for
               Representation” – Mr. Henke claims that the Article prevents
               him from attracting representation for a lawsuit against the
               Sun. 161

However, when Mr. Henke approached the Sun in 2006, he was seeking redress for

similar harms that, at the time, he alleged were caused by the University. 162 Mr.

Henke has not presented any evidence connecting his failure to get a job that he

interviewed for in June 2007 with the Article’s later publication in October 2007. 163

For the reasons stated above, Mr. Henke has not proven that the Article was

defamatory or false or published with negligence. A failure to prove these elements

prevents any recovery. However, upon review of the evidence in this case, the Court




159 AC ¶ 133.
160 AC ¶ 134.
161 AC ¶ 135.
162 Henke Ex. 2; Debtors’ Ex. 44. (Henke Letter to R. Mason, Chair of the University Board of Trustees

dated November 30, 2006) (“The excesses of which I feel the University may be guilty have harmed
my family and firm immeasurably. The family has been broken apart. We have lost our home, we have
lost our security, we have no favorable prospects, our financial standing has been blackened, and our
firm’s progress—which had been substantial—has been brought to a standstill. Even more disturbing,
my son has experienced serious juvenile difficulties . . . . I do not believe that my family would have
suffered any of these indignities were it not for what I believe were extraordinary malicious efforts on
the part of the University to undermine, without respectable cause, our ability to succeed
professionally.”)
163 Journal Entry dated June 29, 2007, Henke Ex. 7 at 51; see also Journal Entry dated October 5, 2007

(Mr. Henke said he thought he could still be in the running for the position but admitted, “I’m worried
because of IG’s reports.”) Henke Ex. 7 at 56.

                                                  31
              Case 08-13141-BLS    Doc 14659     Filed 03/03/20   Page 32 of 35




also concludes that Mr. Henke’s evidence does not prove that his condition - - or his

family’s condition - - materially worsened after the Article was published.

          B. Misrepresentation and Stalking

          In addition to the defamation claims, Mr. Henke asserts five counts of

misrepresentation. 164


 Count 12: Misrepresentation of intent         Mr. Henke alleges the Sun had said it
                                               wanted to write an article about the
                                               Device, not a human-interest piece

 Count 13: Misrepresentation of need for       Mr. Henke alleges at the outset of the
 proof                                         process, the Sun led Mr. Henke to
                                               believe that proof of his concerns was
                                               not important. When the Sun later
                                               asked for proof his allegations, he told
                                               Mr. Dechter that “if he had proof he
                                               wouldn’t have needed The Sun.” 165

 Count 14: Silent misrepresentation            Mr. Henke alleges that the Sun agreed
 regarding Air Force                           to keep private the reason he left the
                                               Air Force

 Count 15: Misrepresentation regarding         Mr. Henke alleges the Sun had
 treatment of younger son                      promised to not write about his son’s
                                               legal issues

 Count 16: Silent Misrepresentation of         Mr. Henke alleges Mr. Dechter failed to
 the Sun’s neutrality                          disclose that he held a degree from and
                                               had taught at Johns Hopkins
                                               University


          To succeed on a claim of fraudulent misrepresentation, Mr. Henke must show

five elements: (1) a false representation was made, (2) its falsity was either known




164   AC ¶¶ 94 – 116.
165   AC ¶ 105.

                                            32
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20      Page 33 of 35




to the maker or was made with such reckless indifference to the truth as to be the

equivalent to actual knowledge of falsity; (3) the representation was made for the

purpose of defrauding the plaintiff, (4) the plaintiff not only relied on the

representation but had a right to rely on it and would not have done the thing from

which the injury arose had the misrepresentation not been made, and (5) the plaintiff

actually suffered damages directly resulting from the misrepresentation. 166

        Mr. Henke has fallen short of his burden. First, Mr. Henke’s journal entries

show that he knew the Article was going to be a “human interest” story that focused

on him and on “devising something new that is useful and the troubles you

experience” in development. 167 There is no evidence that the Sun represented that it

did not need proof of Mr. Henke’s allegations. Moreover, the journal entries reflect

that Mr. Dechter told Mr. Henke that writing about the Air Force discharge was a

“key element of the story.” 168 Mr. Henke’s journal notes that, when talking about the

possibility of attending his son’s court date, Mr. Dechter assured Mr. Henke that he

“wouldn’t exploit [his son],” 169 but the journal also shows that he knew the Article

would include reference to his son’s problems. 170 As far as Mr. Dechter’s failure to




166 Charter Oak Fire Ins. Co. v. American Capital, Ltd., No. Civ.A. DKC 09-0100, 2011 WL 856374, *11
(D. Md. Mar. 9, 2011) (quoting Swinson v. Lords Landing Vill. Condo., 360 Md. 462, 476, 758 A.2d
1008 (Md. 2000)).
167 Journal Entry February 10, 2007. Henke Ex. 7 at 36.
168 Journal Entry May 4, 2007. Henke Ex. 7 at 48.
169 Journal Entry April 20, 2007. Henke Ex. 7 at 37.
170 Journal Entry October 5, 2007. Henke Ex. 7 at 57. Mr. Dechter also testified that the newspaper

was sensitive about including information about juveniles in stories and that the Article followed those
policies and procedures when writing about Mr. Henke’s son. Tr. 7/2/2019 at 53:8 – 53:24.

                                                  33
            Case 08-13141-BLS          Doc 14659       Filed 03/03/20     Page 34 of 35




mention his affiliation with the University, the Sun had no duty to disclose that

information and it is neither relevant nor material. 171

       The Court concludes that Mr. Henke failed to prove that Mr. Dechter or the

Sun made any fraudulent misrepresentations to Mr. Henke. And, as discussed above,

Mr. Henke has not proven that he suffered any damages as a result of any alleged

misrepresentation.

       Mr. Henke does not allege a separate cause of action for stalking, but to the

extent that it is relevant to the defamation or misrepresentation claims, the Court

finds that the Sun did not stalk or attempt to intimidate him. To prove his point, Mr.

Henke produced a stack of newspaper clippings from the Sun dating back to 1990

that, he alleges, each refer to a person, place, or thing that is related to him in one

way or another. Many articles mention acquaintances of the Henke family. Others

reference San Francisco, where the Henkes had gone on a trip. In one instance, the

author cites to a Mr. Robert I. Henkin. To the extent these articles track Mr. Henke,

the Court finds it is simply a coincidence. It is clear that the Sun did not try to

intimidate Mr. Henke and there is no indication whatsoever that anyone stalked

him. 172




171 Rhee v. Highland Dev. Corp., 182 Md. App. 516, 524, 958 A.2d 385, 389 (Md. App. 2008) (holding
that the elements of fraudulent concealment under Maryland law are (1) a duty to disclose a material
fact, (2) failure to disclose, (3) intent to defraud, (4) reliance, and (5) damages).
172 At trial, Mr. Henke stated that he concluded that the articles were evidence of stalking long after

they were published. If he was intimidated, it was only in retrospect.

                                                  34
               Case 08-13141-BLS      Doc 14659       Filed 03/03/20     Page 35 of 35




      VI.      CONCLUSION

            For the reasons stated above, the Court sustains the Debtors’ objection to Mr.

Henke’s claims. The Debtors’ counsel is requested to submit a proposed form of order

consistent with the foregoing with fourteen days of the date hereof. 173




Dated: March 3, 2020
       Wilmington, Delaware
                                               FOR THE COURT:




                                               Brendan Linehan Shannon
                                               United States Bankruptcy Judge




173As discussed in n. 24, supra., Mr. Henke’s evidentiary submissions include the Henke Evidentiary
Materials. The Court represented to Mr. Henke that the original Henke Evidentiary Materials would
be returned to him following the issuance of this Opinion. The Court will either make these materials
available to Mr. Henke to be picked up from the Bankruptcy Court or will direct the Debtors to pay to
ship the Henke Evidentiary Materials back to him, at Mr. Henke’s election. The parties should confer
and include Mr. Henke’s election as part of the Order to be provided to the Court by Debtors’ counsel.


                                                 35
